DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/2/2021 have been fully considered but they are not persuasive.
Applicant argues at the top of the Remarks at Page 10 that Claim 39 presents the subject matters of claims 18, 19, and 20 in independent form.  The Office acknowledges that Claim 39 contains the subject matter of claims 18-20 but also notes that Claim 39 presents the cited subject matter as alternatives to the subject matter of Claim 14 and is therefore not limited to the subject matter of these claims.  Therefore, as presented below Claim 39 is at least rejected for the same reasons as Claim 14.

Applicant argues at the top of Page 10 that Claims 17-22 would be allowable if rewritten in independent form, the argument is unpersuasive since the Office has not indicated that the claims would be allowable if rewritten in independent form and due to the amendment to claims 17-22.
Applicant argues at the Top of Page 11 that Claim 14 is amended by redefining the subject matter of the purificant to the removal of nitrogen oxides in gas streams at the temperature ranging from 150 to 550°C.  This argument is unpersuasive since the claim language is directed to an intended use of the purificant and not the structure of the purificant which is obvious in view of Kinoshita and Horii as rejected.  Furthermore, since Kinoshita and Horii disclose an oxide of components Mn, Fe, Co, or Cu and comprising at least one component of sulfate, chloride and carbonate and at least one component of Na, K, Li, Ca, Ba, and Mg for removing NOx, the skilled artisan would have motivated to reasonably expect the composition disclosed by the prior art to exhibit the property (i.e. ability to remove nitrogen oxides at the temperature range of 150 to 550°C) in values comparable to that instant claimed, absent the showing of convincing evidence to the contrary.  Moreover, a newly discovered property does not render a compound unobvious, if (1) the claimed compound is structurally obvious from a prior art compound, (2) the claimed compound possesses the same property for which the prior art compounds were useful, and (3) the prior art compound in fact possesses 
Applicant’s argues at Page 11, Bottom to Page 12, Top that Horii discloses the alkali metal hydroxides, carbonates, and bicarbonates to absorb SO3 and in the current application the role of the components is to overcome the influence of carbon dioxide on NO adsorption and SO2 on NO adsorption.  In response to applicant's argument that in the current application the role of the components is to overcome the influence of carbon dioxide and SO2 on NO adsorption, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues at the middle of Page 12 that compared with Claim 15, the ferrous sulfate is also used as a source of iron oxide but the content of sulfate is not contained in the final absorbent by washing step during the preparation process.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the purificant contains ferrous sulfate) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 15 only limits the invention to where the process comprises a step of mixing material U (i.e. a source of iron) as ferrous sulfate and not limiting to the purificant comprising ferrous sulfate.  At best Claim 14 limits the “composition of the purificant to comprise at least one component of 
Applicant’s arguments at the middle of Page 12 regarding claims 16 and 31-34 are unpersuasive for the same reasons as claim 15 since the limitations are to material U and V in the step for mixing and not limiting to the final product. A	Applicant’s arguments at Page 13 regarding claims 27-30 are unpersuasive for the same reasons as claim 15 since the limitations are to material U and V in the step for mixing and not limiting to the final product.

Claim Objections
Claim 14 is objected to because of the following informalities: “loaded” in step (2) should be “loading”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 22, and 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
19 recites the limitation "the solutions" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the solutions" in Line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "and related acid or basic or polymeric compounds or complex salts or coordination compounds”.  The limitation is unclear because it is indefinite what constitutes a “related” compound and therefore the bounds of the claim are unclear.  For instance, it is unclear whether the related compounds are compounds of F, of oxides, hydroxides, sulfates, and carbonates of compound, or just related in function as a molding agent.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 and 38 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 16 replaces the material U in Claim 14 by the compound of at least one of the hydroxides and complex compounds of component L.  Therefore, claim 16 does not contain all .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Here, claim 37 replaces the salts of sulfates, chlorides and carbonates of component A in Claim 14 with basic salts, acid salts, complex salts, polymeric compounds and coordination compounds of the salts.  Therefore, claim 37 does not contain all the limitations of Claim 14 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 14-16, 31-34, 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (US 6,068,824) and in further view of Horii et al (US 6,066,590).
Regarding Claims 14 and 39, Kinoshita discloses an adsorbent for nitrogen oxide where an oxide of heavy metal components Mn, Fe, Co, or Cu is used to manifest an excellent effect in removing nitrogen oxides (see Col 3, LN 6-13).  Kinoshita further discloses a process where starting materials for active components can be properly selected from among oxides, hydroxides, ammonium salts, nitrates, sulfates, carbonates, acetates, oxalates, and halides of the metals (see Col 4, Ln 66 to Col 5, Ln 2, col. 10, lines 9-10).  
	Kinoshita discloses a method for preparing an adsorbent for nitrogen oxides comprising:
(1) thoroughly mixing the starting materials including powders of oxides, hydroxides, carbonates or salts of the heavy metal components Mn, Fe, Co, or Cu are kneaded (i.e. mixed) with a suitable amount of water added thereto, 
(2) forming the desired dough into the desired shape,
(3) properly drying the formed dough, and 
(4) calcining the dry composite at a temperature in a range of 300° to 600°C (see Col 6, Ln 37-48).  
	Kinoshita further discloses the method where the desired shape is plates, honeycombs, or particles (i.e. granules) (see Col 7, Ln 20-24). 
Kinoshita further discloses a kneading method where drying is at 100°C and firing is at 350°C (see Col 9, Ln 60 to Col 10, Ln 8, Example 16).

	Horii discloses a method for preparing a harmful gas removing agent that removes NOx from exhaust gas comprising manganese oxide and copper oxide or iron oxide (see Col 7, Ln 56-60 and Col 11, Ln 34-37).  Horii further discloses the harmful gas removing agent that comprises an alkali metal compound such as hydroxides, carbonates and bicarbonates of alkali metals to provide high durability against SOx in the exhaust gas as well as an ability to remove SOx (See Col 8, Ln 45-50).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Kinoshita where the mixture for preparing a harmful gas removing agent further comprises hydroxide, carbonates or bicarbonates of alkali metal including Na, K or Li as disclosed by Horii, to provide SOx durability and the ability to remove SOx.
	Regarding Claim 15, Horii discloses a method where ferrous sulfate is used as a source of iron oxide (see Col 15, Example 15).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Kinoshita and Horii to select any hydroxide of alkali metal is used disclosed by Horii including the claimed Na, K, and lithium and expect to produce a NOx adsorbent with SOx resistance and SOx removal ability.
 	Regarding Claim 16, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to use any of the sources for the heavy metal disclosed by Kinoshita including one or more of the hydroxides of iron, cobalt, 
	Regarding Claim 31, Kinoshita discloses a method where halide salts of the metals are used (see Col 5, Ln 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Kinoshita and Horii where any halide salt of iron is used including ferric chloride and expect to produce the NOx adsorbent.
Regarding Claim 32, Kinoshita discloses a method where carbonates of the metals are used (see Col 5, Ln 2).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Kinoshita and Horii where any halide salt of iron is used including ferrous carbonate and expect to produce the NOx adsorbent.
Regarding Claim 33, Kinoshita discloses the method where the heavy metal is cobalt, manganese or copper (see Col 5, LN 7-8).
Regarding Claim 34, Kinoshita discloses the method where the heavy metal is at least one member of iron, cobalt, manganese or copper (see Col 5, LN 7-8).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Kinoshita and Horii where any iron and one or more of cobalt, manganese, or copper are used including ferrous carbonate and expect to produce the NOx adsorbent.

Regarding Claim 37, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Kinoshita and Horii where the iron, cobalt, manganese, copper, or components are sulfates, chlorides, or carbonates (i.e. a halide) salts since Kinoshita suggests that the absorbent can be made from sulfates carbonates or halides of the relevant metals.  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Kinoshita and where the mixture for preparing a harmful gas removing agent further comprises hydroxide, carbonates or bicarbonates of Na, K or Li as disclosed by Horii, since Horii suggests that these compounds provide SOx durability and the ability to remove SOx.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita et al (US 6,068,824) and in further view of Stiles et al (US 5,362,463) and in further view of Matsuda et al (US 4,207,209).
Kinoshita discloses a method for preparing an adsorbent for nitrogen oxides comprising:
(1) thoroughly mixing the starting materials including powders of oxides, hydroxides, carbonates or salts of the heavy metal components 
(2) forming the desired dough into the desired shape,
(3) properly drying the formed dough, and 
(4) calcining the dry composite at a temperature in a range of 300° to 600°C (see Col 6, Ln 37-48).  
	Kinoshita further discloses the method where the desired shape is plates, honeycombs, or particles (i.e. granules) (see Col 7, Ln 20-24). 
Kinoshita further discloses a kneading method where drying is at 100°C and firing is at 350°C (see Col 9, Ln 60 to Col 10, Ln 8, Example 16).
	Kinoshita does not specifically disclose a method where mixing the adsorbent comprises a material V and said material V is (a) at least one of a hydroxides and carbonates of a component B: sodium, potassium, and lithium or (b) at least one of oxides, hydroxides and carbonates of calcium, barium and magnesium.
	Regarding material V, Stiles discloses a method for preparing an adsorbent for removing NOx from combustion gases comprising manganese oxide, iron oxide or copper oxide or combinations (see Col 6, Ln 14-21).  Stiles further discloses the absorbent that comprises an alkali metal compound such as potassium carbonates or sodium carbonate (see Col 6, Ln 26-31).  Stiles further discloses that the absorbent comprising the metal oxide and potassium carbonate removes NOx over a long period by a rapid and complete adsorption and is a highly efficient adsorbent (see Col 4, Ln 13-19 and 68)  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Kinoshita where the mixture for preparing a harmful gas removing agent further 
	Regarding the mole ratio of material U to material V in the range of 1:0.3 to 1:10, Stiles further discloses a method where the total weight of potassium carbonate is 10 to 90% of the total weight of the dried adsorbent (see Col 8, 10-13).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as suggested by Kinoshita and Stiles where the ratio of material U and material V is in any range overlapping with 10 to 90% of material V by weight including the claimed range of molar ratio 1:0.3 to 1:10 since Stiles discloses that the ratio produces an efficient NOx adsorbent.
	Regarding the molar ratio of water, Kinoshita suggests adding water to the mixture in a suitable amount to thoroughly knead and form a dough (see Col 6, Ln 43-45).  Kinoshita and Stiles do not specifically disclose the mol amount of the addition of water is 1 to 20 times of the total amount of the materials.
	Matsuda discloses a method for preparing a catalytic or absorbent metallic product comprising a step of mixing and kneading powdery mixtures and adding water to make a viscous material, shaping, drying, and calcining (see Col 4, Ln 51-56).  Matsuda discloses that on adding water during mixing and kneading the metal oxide becomes viscous and the produced viscous material can be formed into pellets or spread onto plates or formed into honeycomb structures (see Col 5, Ln 55-68).  Matsuda further discloses that the suitable amount of water to be added is 13 to 35% by weight and depends on whether the viscous material is to be formed into a shape or spread on a substrate (see Col 5, Ln 55-68).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita and Horii as applied to Claim 14, and in further view of Flytzani-Stephanopoulos et al (US 4,977,123).
As applied to Claim 14, Kinoshita and Horii disclose the method for preparing a NOx adsorbent comprising mixing (1) thoroughly mixing the starting materials including one or more powders of oxides, hydroxides, carbonates or salts of Fe, Co, Mn, and Cu and one or more oxide or hydroxide of Na, K, and Li; (2) forming the desired dough into a desired shape, (3) properly drying the formed dough, and (4) calcining the dry composite at a temperature in a range of 300° to 600°C.  
Kinoshita and Horii do not specifically disclose the addition of a molding agent including at least one of the claimed compounds.
Flytzani-Stephanopoulos discloses a method for the preparation of a sorbent comprising extrusions of bulk mixed oxide compounds comprising combining the starting materials with an inorganic clay binder, adding the necessary amount of water to form a paste which is then extruded, dried and heat treated to yield a desired extrudate size and shape (see Col 2, Ln 33-52 and Col 5, Ln 28-57).  Flytzani-Stephanopoulos further discloses a method where an inorganic binder such as bentonite clay or other inorganic clays is added to the powder mixture in an amount of 2 to 7% of the composition by weight (See Col 5, Ln 33-36).  Flytzani-.

Claims 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita and Horii, as applied to Claim 14, and in further view of Grisstede et al (US 2010/0055012).
As applied to Claim 14, Kinoshita and Horii disclose the method for preparing a NOx adsorbent comprising mixing (1) thoroughly mixing the starting materials including one or more powders of oxides, hydroxides, carbonates or salts of Fe, Co, Mn, and Cu and one or more oxide or hydroxide of Na, K, and Li; (2) forming the desired dough into a desired shape, (3) properly drying the formed dough, and (4) calcining the dry composite at a temperature in a range of 300° to 600°C.  
Horii further discloses a method where ferrous sulfate is used as a source of iron oxide (see Col 15, Example 15).
Regarding Claims 27, Horii further discloses a method where ferrous sulfate is used as a source of iron oxide (see Col 15, Example 15).  Kinoshita and Horii do not specifically disclose a method comprising mixing one or more oxide or hydroxide of Ca, Ba, and Mg.

Regarding Claim 28, Horii further discloses a method where ferrous sulfate is used as a source of iron oxide (see Col 15, Example 15).  Kinoshita and Horii do not specifically disclose a method comprising mixing one or more oxide or hydroxide of Ca, Ba, and Mg.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Kinoshita and Horii where an oxide or hydroxide of magnesium, calcium or barium as disclosed by Grisstede is added to the mixture since it is an advantageous composition for NOx absorption.

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Kinoshita and Horii where any halide salt of iron is used including ferrous chloride and expect to produce the NOx adsorbent.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Kinoshita and Horii where an oxide or hydroxide of magnesium, calcium or barium as disclosed by Grisstede is added to the mixture since it is an advantageous composition for NOx absorption.
Further regarding Claim 30, Kinoshita discloses a method where halide salts of the metals are used (see Col 5, Ln 2).  Kinoshita and Horii do not specifically disclose a method comprising mixing one or more oxide or hydroxide of Ca, Ba, and Mg.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method according to Kinoshita and Horii where any halide salt of iron is used including ferrous chloride and expect to produce the NOx adsorbent.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method as disclosed by Kinoshita and Horii where an oxide or hydroxide of magnesium, calcium or barium as disclosed by .

Allowable Subject Matter
Claims 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest the preparation method comprising all the specific cumulative limitations of Claim 17 and in particular the material V is a combination of sodium hydroxide and calcium oxide and where the mole ratio of about 1:1:3(material U: sodium hydroxide: calcium oxide).
The prior art of record does not teach or fairly suggest the preparation method comprising all of the specific cumulative limitations of Claim 18 and in particular the material V is a combination of potassium hydroxide and calcium carbonate and where the mole ratio of about 1:2:2:6:3(material U: potassium hydroxide: calcium carbonate: water).
The prior art of record does not teach or fairly suggest the preparation method comprising all of the cumulative limitations of Claim 20 and in particular the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        3/11/2022